Citation Nr: 0501547	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include the right shoulder.

2.  Entitlement to service connection for arthritis of the 
right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from May to August of 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The Board remanded this case back to 
the RO for further development in October 2003.

At the time of the prior Board remand, the sole issue on 
appeal was entitlement to service connection for arthritis of 
multiple joints, to include the right shoulder and the right 
ankle.  For reasons described in further detail below, 
however, the Board finds that the right ankle should be 
addressed as a separate issue.

The issue of entitlement to service connection for right 
ankle arthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is no evidence of arthritis of multiple joints, 
including the right shoulder, in service or within one year 
thereafter.


CONCLUSION OF LAW

Arthritis of multiple joints, to include the right shoulder, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained records of relevant 
medical treatment that the veteran has reported.  For reasons 
described in further detail below, a VA examination 
addressing the etiology of the veteran's disorder has not 
been found to be "necessary" under 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in September and November of 
2001.  By these issuances, the RO has also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has also been advised that he could help 
his claim by providing any evidence in his possession.  See 
38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA, 
as described above, prior to the first AOJ adjudication of 
his claim.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

In this case, the veteran's service medical records are 
entirely negative for complaints of, or treatment for, joint 
abnormalities other than the right ankle, which is being 
addressed in this case as a separate issue.  There were no 
findings concerning the right shoulder.

Following service, in March 1948, the veteran underwent a VA 
examination.  During this examination, he reported right 
ankle problems since 1943 and subsequent involvement of the 
hands, wrists, jaw, and knees.  The examination revealed some 
tenderness of the mandibular joints, and the examiner 
diagnosed arthritis of multiple joints.  

Subsequent to this rating decision, service connection was 
grated for arthritis of multiple joints in an April 1948 
rating decision.  However, the RO subsequently determined 
that this decision was clearly and unmistakably erroneous, as 
not supported by the record, and severed the grant of service 
connection in October 1960.  Following an inquiry in October 
1986, VA notified the veteran in November 1986 that service 
connection for multiple joints had been previously denied and 
that further evidence would be carefully considered.  It is 
not clear that this letter was intended to be tantamount to a 
rating decision, and the veteran was not concurrently 
notified of his appellate rights.  Consequently, the Board 
does not consider this letter to represent a "final" 
decision under 38 U.S.C.A. § 7105(c) and has thus addressed 
the veteran's claim on a de novo basis.  

Private medical records from August 1988 indicate both x-ray 
evidence of early hypertrophic osteoarthritic changes of the 
right shoulder, with disability for the past two years, and 
complaints of low back pain.  Arthritis of the neck was also 
noted in a January 2002 VA treatment record.  To date, 
however, none of the veteran's treatment providers have 
offered an opinion or other commentary suggesting that any 
current musculoskeletal abnormalities, other than right ankle 
arthritis, are in any way etiologically related to service.  
There is also no evidence of arthritis of such joints within 
one year following discharge from service. 

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed arthritis of multiple joints.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the veteran's claimed disorder to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
April 2002 Substantive Appeal.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for multiple joints, 
to include the right shoulder, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for arthritis 
of multiple joints, to include the right shoulder, is denied.




REMAND

The veteran's service induction examination (no date listed) 
revealed no musculoskeletal abnormalities.  However, in June 
1944, he was treated for right ankle symptoms, and x-rays 
revealed an avulsion fracture in the region of the internal 
malleolus and spurring of the interial lip of the tibia, 
consistent with an old fracture.  Arthritis of the right 
ankle was also noted in July 1944.  Recent VA medical records 
reflect frequent treatment for right ankle symptoms.

To date, however, the veteran has not been afforded a VA 
examination to determine whether a current right ankle 
disorder was incurred in or aggravated by service.  Such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination, with an examiner 
who has reviewed his claims file.  Based 
on the examination results and the claims 
file review, the examiner is first 
requested to provide an opinion as to 
whether the veteran's right ankle 
disorder clearly and unmistakably was 
present at entry into service.  If so, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such disorder 
permanently worsened as a consequence of 
service.  If the disorder is not found to 
have clearly and unmistakably preexisted 
service, the examiner must separately 
provide an opinion as to whether it is at 
least as likely as not that a current 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the claim of entitlement to 
service connection for right ankle 
arthritis should be readjudicated.  If 
the claim remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


